Name: Commission Regulation (EEC) No 1594/88 of 8 June 1988 re-establishing the levying of customs duties on men' s or boys' suits and ensembles, other than knitted or crocheted, products of category 16 (order No 40.0160), women' s or girls' dresses, products of category 26 (order No 40.0260), women' s or girls' skirts, products of category 27 (order No 40.0270), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 9 . 6. 88 No L 142/ 13Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1594/88 of 8 June 1988 re-establishing the levying of customs duties on men's or boys' suits and ensem ­ bles, other than knitted or crocheted, products of category 16 (order No 40.0160), women's or girls' dresses, products of category 26 (order No 40.0260), women's or girls' skirts, products of category 27 (order No 40.0270), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3783/87 of 3 December 1987 concerning the administation of the generalized tariff preferences applicable for 1988 to textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas Article 2 of Regulation (EEC) No 3783/87 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II to Council Regulation (EEC) No 3782/87 (2) to individual ceilings, within the limits of the quantities spcified in column 7 of Annex I or II thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of Regulation (EEC) No 3783/87 provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of men's or boys' suits and ensembles, other than knitted or crocheted, products of category 16 (order No 40.0160), women s or girls dresses, products of category 26 (order No 40.0260), women's or girls' skirts, products of category 27 (order No 40.0270) the relevant ceiling amounts respectively to 50 000, 280 000 and 208 000 pieces ; Whereas on 2 June 1988 imports of the products in question into the Community, originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan, HAS ADOPTED THIS REGULATION : Article 1 As from 12 June 1988, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3782/87, shall be re-established in rspect of the following products, imported into the Community and originating in Pakistan : Order number Category CN code Description 40.0160 16 (1 000 pieces). 6203 1 1 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 90 6203 23 90 6203 29 19 Men's or boys' suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits 40.0260 26 (1 000 pieces) 6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 Women's or girls' dresses, of wool, of cotton or of man-made fibres 40.0270 27 (1 000 pieces) 6104 51 00 6104 52 00 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10 Women's or girls' skirts, including divided skirts (') OJ No L 367, 28 . 12. 1987, p. 58 . 0 OJ No L 367, 28 . 12. 1987, p . 1 . No L 142/ 14 Official Journal of the European Communities 9 . 6. 88 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 June 1988 . For the Commission COCKFIELD Vice-President